DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 3, 8-11, 13, 18-21, 23, and 28-30  is/are rejected under 35 U.S.C. 103(a)(2) as being unpatentable by ALEXANDER (US Patent Publication 2017/0060366) in view of Tacchi (US Patent Publication 2017/0228435) and Van Buskirk (US Patent Publication 2018/0075457).
Regarding claim 1, ALEXANDER discloses: a method for suggesting helpful articles to automatically resolve a customer request (at [003], [022]), comprising: 
receiving the customer request, wherein the customer request is associated with a product or a service used by the customer ([022] “FIG. 2 is an example UI 200 of a search and retrieval system in accordance with embodiments of the present invention.  UI 200 includes various fields for a user to enter text and request customer support on an issue… UI 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed.  When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue.”.); 
using a search engine to select a preliminary set of suggested articles from a set of possible articles based on correlations between words in the customer request and words in the set of possible articles ([022] “UI 200 also includes a subject field 204 where the user can  According to this embodiment, while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200.”, [023]); 
determining whether the customer request matches one or more similar previously received customer requests ([037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.”) by:
using words from the customer request to generate a vector of numerical values representing the customer request ([029] " This embodiment uses an application programming interface ("API") provided by the search engine to construct a query in the form of a new document vector that represents the list of terms. Then, using the same API, the search engine is instructed to find documents that are most similar to the document represented in the query.", [039] "One embodiment uses a vector space 
comparing the vector representing the customer to determine whether the customer request matches one or more similar previously received customer requests ([028] "One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. In this embodiment, knowledge base documents are indexed in to the search engine and the search engine is configured to store document vector(s) for each document. In one embodiment, there are multiple vectors stored per document to allow for computing the similarity of various portions of the document (e.g. computing the similarity between titles alone). For example, one embodiment may store one vector for each field of interest and also a vector that incorporates all of these fields. Depending on the type of data in the knowledge base, the search engine may also be configured to transform the documents into a suitable representation. For example, in each document, the search engine may stem terms, eliminate stop words, downcase all text, etc.", [039] "One embodiment uses a vector space model ("VSM," also known as the term "vector model"). Generally, VSM information retrieval ("IR") systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in , and 
if the customer request matches one or more previously received customer requests, identifying one or more helpful articles that were useful in resolving the one or more previously received customer requests, and modifying the preliminary set of suggested articles based on the one or more helpful articles to produce the set of suggested articles ([0037] “this embodiment implements a question similarity 
if the customer request does not match any of the previously received customer requests, using the preliminary set of suggested articles as the set of suggested articles; and presenting the set of suggested articles to the customer to facilitate automatically resolving the customer request ([022] “the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200., [043] “At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields.  In one embodiment, the search is performed only on a portion of the knowledge base that corresponds to the mailing list.  In one embodiment, the search is performed by constructing a query document that includes all words (i.e., each and every word) in a subject entered in the subject field and a and
wherein the steps of the method are distributed to and performed by one or more machines such that they do not block normal operation of the product or the service (at [011] wherein it is disclosed that the computer system can be implemented on separate servers or devices coupled together over a network “FIG. 1 is a block diagram of a computer server/system (i.e., system 10) in accordance with an embodiment of the present invention.  Although shown as a single system, the functionality of system 10 can be implemented as a distributed system.  Further, the functionality disclosed herein can be implemented on separate servers or devices that may be coupled together over a network.  Further, one or more components of system 10 may not be included.  For example, for the functionality of a customer support system, system 10 may be a server that in general has no need for a display 24 or one or more other components shown in FIG. 1.”  Further, see [030] “One embodiment implements the asynchronous JavaScript and extensible markup language ("AJAX") on the client side to monitor the text areas/fields used by the user for entering customer service issue descriptions.  Once a certain minimum number of terms are entered, corresponding requests containing the terms in the fields are sent to a server and the results of corresponding queries are displayed beside or below the text area/field.”).
ALEXANDER does not explicitly disclose:
clustering vectors representing previously received customer requests into multiple clusters, 
retaining only core vectors for each of the multiple clusters, and
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system. 
However Tacchi, which similar to ALEXANDER verifies relevance among terms within content, further teaches:
clustering vectors representing previously received customer requests into multiple clusters, and retaining only core vectors for each of the multiple clusters, ([0083] In some cases, similarity (or other relationships) between larger language units may be determined. For instance, in some cases, a feature vectors may be determined for documents in a corpus. Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space. Some embodiments may then iterate through each of the vectors and create a graph of reachable vectors, where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every ;
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the method in ALEXANDER by clustering the vectors such that the only vectors that need to be retained and computer are core vectors since such improvement is just a combination of prior art elements yielding predictable results such as allow the system to exclude requests that represent outliers; thereby improving the similarity process as disclosed by Tacchi on paragraph [083] .
Further Van Buskirk which is related to providing customer or technical support to a customer based on a request from the customer further teaches:
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system ([031], [032], [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes related to the management and processing of trouble tickets.  For example, a trouble ticket may explain a current issue a particular customer is facing and the steps being taken to solve the issue.  The ticket system 228 may interact and communicate directly, or indirectly (e.g. via communication network 218) with the server 202 and may be located external to the server 202, or elsewhere, and may include or otherwise communicate with various other external trouble ticketing services.”) and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system ( [034] “In one embodiment, the commands may be executed to initiate one or more functions of systems 226-228, such as for example, the ticketing system 228.  For example, the ticketing system (or other system) may be automatically initiated using a command to send a customer an invoice via email, subscribe a customer to receive scheduled maintenance notifications, disconnect a customer's service, upgrade a customer's service, transmit service performance metrics to a customer, etc.”, [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes related to the management and processing of trouble tickets.  For example, a trouble ticket may explain a current issue a particular customer is facing and the steps being taken to solve the issue.  The ticket system 228 may interact and communicate directly, or indirectly (e.g. via communication network 218) with the server 202 and may be located external to the server 202, or elsewhere, and may include or otherwise communicate with various other external trouble ticketing services.”.  Further, see fig. 2   ). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve the system in Alexander with the modification of “wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system” since such improvement is just a combination of prior art elements that yield to predictable results such as allow the 
Regarding claims 3, 13, and 23 Alexander further discloses:
wherein modifying the preliminary set of suggested articles based on the one or more helpful articles includes inserting at least one of the one or more helpful articles into the preliminary set of suggested articles ([0037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.  In this embodiment, better question coverage in the knowledge base results in better answers being provided since there is a larger set of implicit correct answers derived from previous searches.”, [037] “this embodiment implements document similarity between the question and previous questions with known answers as stored in the knowledge base.”, [045] and claim 9.). 
Regarding Claims 8, 18, and 28, Alexander further discloses:
wherein the customer request includes a question from the customer about the product or the service used by the customer ( [022] “question field 206 where the user can more fully describe the issue on which customer support is needed.”). 
Regarding claim 11, ALEXANDER discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for suggesting helpful articles to automatically resolve a customer request ([013] in combination with the abstract.), the method comprising: 
receiving the customer request, wherein the customer request is associated with a product or a service used by the customer ([022] “FIG. 2 is an example UI 200 of a search and retrieval system in accordance with embodiments of the present invention.  UI 200 includes various fields for a user to enter text and request customer support on an issue… UI 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed.  When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue.”.); 
using a search engine to select a preliminary set of suggested articles from a set of possible articles based on correlations between words in the customer request and words in the set of possible articles ([022] “UI 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed.  When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue. According to this embodiment, while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus 
determining whether the customer request matches one or more similar previously received customer requests ([037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.”) by:
using words from the customer request to generate a vector of numerical values representing the customer request ([029] " This embodiment uses an application programming interface ("API") provided by the search engine to construct a query in the form of a new document vector that represents the list of terms. Then, using the same API, the search engine is instructed to find documents that are most similar to the document represented in the query.", [039] "One embodiment uses a vector space model ("VSM," also known as the term "vector model"). Generally, VSM information retrieval ("IR") systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the "term frequency inverse document frequency" ("Tf-idf") weighting. Tf-idf is configured to reflect how important a word is to a document in a 
comparing the vector representing the customer request against vectors representing previously received customer requests to determine whether the customer request matches one or more similar previously received customer requests ([028] "One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. In this embodiment, knowledge base documents are indexed in to the search engine and the search engine is configured to store document vector(s) for each document. In one embodiment, there are multiple vectors stored per document to allow for computing the similarity of various portions of the document (e.g. computing the similarity between titles alone). For example, one embodiment may store one vector for each field of interest and also a vector that incorporates all of these fields. Depending on the type of data in the knowledge base, the search engine may also be configured to transform the documents into a suitable representation. For example, in each document, the search engine may stem terms, eliminate stop words, downcase all text, etc.", [039] "One embodiment uses a vector space model ("VSM," also known as the term "vector model"). Generally, VSM information retrieval ("IR") systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the "term frequency inverse document frequency" ("Tf-idf") weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of the word in the corpus to adjust for words that generally appear more frequently. In one embodiment, the vectors are normalized to unit length in order to account for variation , and 
if the customer request matches one or more previously received customer requests, Attorney Docket No. ZEN16-1001 19 Inventor: Thomas Pelletieridentifying one or more helpful articles that were useful in resolving the one or more previously received customer requests; and modifying the preliminary set of suggested articles based on the one or more helpful articles to produce the set of suggested articles ([0037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.  In this embodiment, better question coverage in the knowledge base results in better answers being provided since there is a larger set of implicit correct answers derived from previous searches.”, [037] “this embodiment implements document similarity between the question and previous questions with known answers as stored in the knowledge base.”, [045] and claim 9.); 
if the customer request does not match any of the previously received customer requests, using the preliminary set of suggested articles as the set of suggested articles; presenting the set of suggested articles to the customer to facilitate automatically resolving the customer request ([022] “the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200., [043] “At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields.  In one embodiment, the search is performed only on a portion of the knowledge base that corresponds to the mailing list.  In one embodiment, the search is performed by constructing a query document that includes all words (i.e., each and every word) in a subject entered in the subject field and a description entered in the description field.  In one embodiment, the documents are identified based on document similarity between the query document and the documents.”) and
wherein the steps of the method are distributed to and performed by one-or-more machine such that they do not block normal operation of the product or the service (at [011] wherein it is disclosed that the computer system can be implemented on separate servers or devices coupled together over a network “FIG. 1 is a block diagram of a computer server/system (i.e., system 10) in accordance with an embodiment of the present invention.  Although shown as a single system, the functionality of system 10 can be implemented as a distributed system.  Further, the functionality disclosed herein can be implemented on separate servers or devices that may be coupled together over a network.  Further, one or more components of system 10 may not be included.  For example, for the functionality of a .
ALEXANDER does not explicitly disclose:
clustering the vectors such that the only vectors that need to be retained and computed are core vectors of every cluster.
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system. 
However Tacchi, which similar to ALEXANDER verifies relevance among terms within content, further teaches:
clustering the vectors such that the only vectors that need to be retained and computed are core vectors of every cluster ([0083] In some cases, similarity (or other relationships) between larger language units may be determined. For instance, in some cases, a feature vectors may be determined for documents in a corpus. Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a ;
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the method in ALEXANDER by clustering the vectors such that the only vectors that need to be retained and computer are core vectors since such improvement is just a combination of prior art elements yielding predictable results such as allow the system to exclude requests that represent outliers; thereby improving the similarity process as disclosed by Tacchi on paragraph [083] .
Further Van Buskirk which is related to providing customer or technical support to a customer based on a request from the customer further teaches:
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system ([031], [032], [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes  and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system ( [034] “In one embodiment, the commands may be executed to initiate one or more functions of systems 226-228, such as for example, the ticketing system 228.  For example, the ticketing system (or other system) may be automatically initiated using a command to send a customer an invoice via email, subscribe a customer to receive scheduled maintenance notifications, disconnect a customer's service, upgrade a customer's service, transmit service performance metrics to a customer, etc.”, [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes related to the management and processing of trouble tickets.  For example, a trouble ticket may explain a current issue a particular customer is facing and the steps being taken to solve the issue.  The ticket system 228 may interact and communicate directly, or indirectly (e.g. via communication network 218) with the server 202 and may be located external to the server 202, or elsewhere, and may include or otherwise communicate with various other external trouble ticketing services.”.  Further, see fig. 2   ). 
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system” since such improvement is just a combination of prior art elements that yield to predictable results such as allow the system to keep track of a customer request by providing the customer with a ticket related to the issue to be resolved.
 Regarding claim 21, ALEXANDER discloses a system that suggests helpful articles to automatically resolve a customer request ( [012] in combination with abstract), comprising: 
at least one processor and at least one associated memory ([012] “a processor 22 coupled to bus 12 for processing information.  Processor 22 may be any type of general or specific purpose processor.  System 10 further includes a memory 14 for storing information and instructions to be executed by processor 22. ); and 
a request-processing mechanism that executes on the at least one processor, wherein during operation ( [015] “In one embodiment, memory 14 stores software modules that provide functionality when executed by processor 22.  The modules include an operating system 15 that provides operating system functionality for system 10.  The modules further include a search and retrieval module 16 for providing search and retrieval functionality, and all other functionality disclosed herein.”), the request-processing mechanism: 
receives the customer request, wherein the customer request is associated with a product or a service used by the customer ([022] “FIG. 2 is an example UI 200 of a search and ; 
uses a search engine to select a preliminary set of suggested articles from a set of possible articles based on correlations between words in the customer request and words in the set of possible articles ([022] “UI 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed.  When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue. According to this embodiment, while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200.”, [023]); 
determines whether the customer request matches one or more similar previously received customer requests ([037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.”) by:
using words from the customer request to generate a vector of numerical values representing the customer request ([029] " This embodiment uses an application programming interface ("API") provided by the search engine to construct a query in the form of a new document vector that represents the list of terms. Then, using the same API, the search engine is instructed to find documents that are most similar to the document represented in the query.", [039] "One embodiment uses a vector space model ("VSM," also known as the term "vector model"). Generally, VSM information retrieval ("IR") systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the "term frequency inverse document frequency" ("Tf-idf") weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of 
comparing the vector representing the customer request against vectors representing previously received customer requests to determine whether the customer request matches one or more similar previously received customer requests ([028] "One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. , and 
if the customer request matches one or more previously received customer requests, identifies one or more helpful articles that were useful in resolving the one or more previously received customer requests, and modifies the preliminary set of suggested articles based on the one or more helpful articles to produce the set of suggested articles ([0037] “this embodiment implements a question similarity functionality so that if a question does not match any answers, perhaps it may match one or more of the previous questions with known answers.  This embodiment indexes previous questions with known answers and then uses question to question similarity to find answers for a new question.  In this embodiment, better question coverage in the knowledge base results in better answers being provided since there is a larger set of implicit correct answers derived from previous searches.”, [037] “this embodiment implements document similarity between the question and previous questions with known answers as stored in the knowledge base.”, [045] and claim 9.); 
if the customer request does not match any of the previously received customer requests, uses the preliminary set of suggested articles as the set of suggested articles; presents the set of suggested articles to the customer to facilitate automatically resolving the customer request ([022] “the search and retrieval system performs search and retrieval on the ; and
wherein the steps of the method are distributed to and performed by one-or-more machine such that they do not block normal operation of the product or the service (at [011] wherein it is disclosed that the computer system can be implemented on separate servers or devices coupled together over a network “FIG. 1 is a block diagram of a computer server/system (i.e., system 10) in accordance with an embodiment of the present invention.  Although shown as a single system, the functionality of system 10 can be implemented as a distributed system.  Further, the functionality disclosed herein can be implemented on separate servers or devices that may be coupled together over a network.  Further, one or more components of system 10 may not be included.  For example, for the functionality of a customer support system, system 10 may be a server that in general has no need for a display 24 or one or more other components shown in FIG. 1.”  Further see [030] “One embodiment .
ALEXANDER does not explicitly disclose:
clustering the vectors such that the only vectors that need to be retained and computed are core vectors of every cluster.
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system. 
However Tacchi, which similar to ALEXANDER verifies relevance among terms within content, further teaches:
clustering the vectors such that the only vectors that need to be retained and computed are core vectors of every cluster ([0083] In some cases, similarity (or other relationships) between larger language units may be determined. For instance, in some cases, a feature vectors may be determined for documents in a corpus. Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space. Some embodiments may then ;
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the method in ALEXANDER by clustering the vectors such that the only vectors that need to be retained and computer are core vectors since such improvement is just a combination of prior art elements yielding predictable results such as allow the system to exclude requests that represent outliers; thereby improving the similarity process as disclosed by Tacchi on paragraph [083] .
Further Van Buskirk which is related to providing customer or technical support to a customer based on a request from the customer further teaches:
wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system ([031], [032], [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes related to the management and processing of trouble tickets.  For example, a trouble ticket may explain a current issue a particular customer is facing and the steps being taken to solve  and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system ( [034] “In one embodiment, the commands may be executed to initiate one or more functions of systems 226-228, such as for example, the ticketing system 228.  For example, the ticketing system (or other system) may be automatically initiated using a command to send a customer an invoice via email, subscribe a customer to receive scheduled maintenance notifications, disconnect a customer's service, upgrade a customer's service, transmit service performance metrics to a customer, etc.”, [035] “The ticket system 228 may include ticket information and/or data, such as for example, one or more trouble tickets corresponding to a particular customer, and one or more processors for executing instructions and/or processes related to the management and processing of trouble tickets.  For example, a trouble ticket may explain a current issue a particular customer is facing and the steps being taken to solve the issue.  The ticket system 228 may interact and communicate directly, or indirectly (e.g. via communication network 218) with the server 202 and may be located external to the server 202, or elsewhere, and may include or otherwise communicate with various other external trouble ticketing services.”.  Further, see fig. 2   ). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve the system in Alexander with the modification of “wherein the customer request comprises a ticket associated with a customer issue in a help desk ticketing system, and wherein the method is performed asynchronously by the help desk system after the ticket is initially processed by the help desk ticketing system” since such improvement is just a combination of prior art elements that yield to predictable results such as allow the system to keep track of a customer request by providing the customer with a ticket related to the issue to be resolved.
Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US Patent Publication 2017/0060366) in view of Tacchi (US Patent Publication 2017/0228435), Van Buskirk (US Patent Publication 2018/0075457) and Choksi (US Patent Publication 2006/0080130).
Regarding claims 2, 12 and 22 
Alexander does not explicitly discloses:
re-ranking the preliminary set of suggested articles based on whether any of the preliminary set of articles also appears in the one or more helpful articles.
However Choksi which is directed to providing real-time proactive post-sales and pre-sales service further teaches: 
re-ranking the preliminary set of suggested articles based on whether any of the preliminary set of articles also appears in the one or more helpful articles ([0022] The Message Index uses a top down approach where a users question is first linked to an existing question in an index pool; thereafter the answer with highest rank is picked as a response to the question. With every question, the user is expecting a response. The Message Index attempts to provide the best possible response based on the users question. For a question Attorney Docket No. ZEN16-1001 17 Inventor: Thomas Pelletier)
.
Claims 4-5, 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US Patent Publication 2017/0060366) in view of Tacchi (US Patent Publication 2017/0228435), Van Buskirk (US Patent Publication 2018/0075457)and Shrinath (US Patent Publication 2016/0259789). 
Regarding claims 4, 14, and 24, 
Alexander does not explicitly discloses:
receiving feedback from the customer regarding whether the one or more suggested articles were helpful in resolving the customer request; and using the feedback to update a model used to identify helpful articles to resolve future customer requests
However Shrinath which is directed to providing responses to customer requests related to a product or a service further teaches:
receiving feedback from the customer regarding whether the one or more suggested articles were helpful in resolving the customer request; and using the feedback to update a model used to identify helpful articles to resolve future customer requests ([095]-[096] “ The computing system 100 can include a requester feedback 322, a community feedback 324, or a combination thereof for the matching response 310.  The requester feedback 322 can include a . 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the system in Alexander by allowing the system to receive feedback from the customer regarding whether the one or more suggested articles were helpful in resolving the customer request since such improvement is just a combination of prior art elements that yield to predictable results such as evaluating or rating the response provided as disclosed by Shrinath on paragraphs [095]-[097].
 Regarding claims 5, 15 and 25, Shrinath further teaches: 
wherein receiving the feedback from the customer includes receiving the feedback through a user interface that displays a suggested article along with user interface elements that enable the customer to provide feedback (Figure 3, Shrinath). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the system in Alexander by allowing the system to receive feedback from the customer regarding whether the one or more suggested articles were helpful in resolving the customer request since such improvement is just a combination of prior .
Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US Patent Publication 2017/0060366) in view of Tacchi (US Patent Publication 2017/0228435)  Van Buskirk (US Patent Publication 2018/0075457) and Distributed Representations of Sentences and Documents (2014). 
Regarding claims 7, 17 and 27
Alexander does not explicitly discloses,
wherein generating the vector includes using the Doc2Vec technique to generate the vector to represent the customer request. 
However D2 which is directed to document retrieval based on text identification further teaches:
wherein generating the vector includes using the Doc2Vec technique to generate the vector to represent the customer request (abstract “In this paper, we propose Paragraph Vector, an unsupervised algorithm that learns fixed-length feature representations from variable-length pieces of texts, such as sentences, paragraphs, and documents.”, section 1 “ In this paper, we propose Paragraph Vector, an unsupervised framework that learns continuous distributed vector representations for pieces of texts. The texts can be of variable-length, ranging from sentences to documents. The name Paragraph Vector is to emphasize the fact that the method can be applied to variable-length pieces of texts, anything from a phrase or sentence to a large document.”, 3.3 (all) ). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the system in Alexander by using the Doc2Vec technique to generate the 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered.
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant, on pages 10-11, argues that Tacchi does not disclose “retaining only core vectors for each of the multiple clusters”.  Examiner respectfully disagrees. Tacchi paragraph [083] discloses “ In some cases, similarity (or other relationships) between larger language units may be determined. For instance, in some cases, a feature vectors may be determined for documents in a corpus. Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers.  This process if using DBSCAN to exclude outliers from the clusters is exactly the same process the Applicant uses for the same purpose as clearly disclosed on paragraph [047] of the originally filled specification, which states “…In order to alleviate these performance issues, the system can  use an unsupervised technique, such as DBSCAN….By clustering the training set using the  DBSCAN technique, the only vectors that need to be retained and computed are  the core vectors of every cluster.







Conclusion
For this reason, the Examiner finds the argument non-persuasive and sustains the art rejection as previously presented.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689